El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El recurso de autos nos permite resolver si un Presi-dente de la Junta de Directores de un edificio, que esté sujeto al régimen de propiedad horizontal, necesita el con-sentimiento previo del Consejo de Titulares como condición para incoar una acción judicial en representación de dicho cuerpo. Además, nos permite expresamos en relación con los remedios que posee una Junta de Directores de un con-dominio para evitar que un titular poseedor de más del cincuenta y un por ciento (51%) de las participaciones en los elementos comunes del edificio pueda abrogarse un po-der de veto en las deliberaciones que le afectan directa-mente y así impedir que se inicien procedimientos judicia-les en su contra.
i — i
El condominio Galerías Ponceñas (en adelante el Con-dominio) consiste de un edificio de dos (2) pisos sometido al régimen de propiedad horizontal mediante la Escritura Pública Núm. 116 de 9 de noviembre de 1984, otorgada ante el notario Enrique A. Vicens. El primer piso está cons-*320tituido por quince (15) locales dedicados a actividades comerciales. El segundo piso, por su parte, está identifi-cado en la escritura matriz como “área privada abierta” y en la actualidad es utilizado en su totalidad como un área de estacionamiento. Este comprende un por ciento de par-ticipación equivalente al 57.652% del total de participacio-nes del edificio, de las cuales la recurrente, Galerías Pon-ceñas Incorporado (en adelante Galerías Ponceñas), es la única titular. Esta, además, es dueña de uno de los locales ubicados en el primer piso, cuya participación es de 4.019% por ciento del total de las participaciones, la cual, sumada a su participación en el segundo piso, equivale a un 61.671% por ciento del total de las participaciones en el Condominio.
En enero de 1993 el Sr. Juan Rivera Chévere, como Pre-sidente de la Junta de Directores y en representación del Consejo de Titulares del Condominio Galerías Ponceñas (en adelante Consejo de Titulares), presentó tres (3) de-mandas independientes contra Galerías Ponceñas. El tribunal de instancia le asignó un número diferente a cada demanda.
En el Caso Civil Núm. 93-0004, el Consejo de Titulares reclamó el pago de ciento veinte mil doscientos cuatro dó-lares con cuarenta y dos centavos ($120,204.42) que alega-damente le adeudaba Galerías Ponceñas en concepto de las cuotas de mantenimiento atrasadas. El Caso Civil Núm. 93-0013 consistió de una acción confesoria de servidumbre, mediante la cual el Consejo de Titulares solicitó al tribunal que determinara que era titular de una servidumbre de paso sobre un predio de terreno que colinda con el área este del Condominio y que pertenece a Galerías Ponceñas. Por último, en el Caso Civil Núm. 93-0014 solicitó al tribunal que declarara nula la Cl. 9 de la escritura matriz del Condominio, la cual reserva a Galerías Ponceñas varios *321derechos sobre el edificio.(1) Oportunamente, el foro de ins-tancia consolidó los recursos para todos los propósitos.
Galerías Ponceñas contestó las tres (3) demandas en un solo documento. En éste planteó como defensa afirmativa —entre otras— la incapacidad legal de Rivera Chévere para instar las reclamaciones judiciales, debido a que, a su juicio, no contaba con autorización alguna para ello por parte del Consejo de Titulares. Posteriormente presentó una solicitud de sentencia sumaria en la cual reafirmó esta alegación,(2) amparado en los Arts. I, II, III y V del Regla-mento sobre Administración del Edificio.(3)
*322Ante este cuadro, la Junta de Directores convocó una reunión del Consejo de Titulares el 27 de agosto de 1993 con el objetivo de que los condominos ratificaran la presen-tación de las demandas. En ella, Galerías Ponceñas estuvo debidamente representada. Sin embargo, según alega, Rivera Chévere le impidió ejercer la totalidad de los votos a los cuales tenía derecho según su participación en el con-dominio, ya que tan sólo le permitiría votar por su partici-pación correspondiente al local ubicado en el primer piso, en relación con el cual la Junta de Directores estimaba que no había deuda alguna pendiente.
Luego de oponerse a este curso de acción, el represen-tante de Galerías Ponceñas abandonó la reunión. Surge del expediente que los condominos presentes en esa ocasión ratificaron la actuación del Presidente de la Junta de Directores.
Posteriormente, Galerías Ponceñas presentó en el Tribunal de Primera Instancia una demanda en la cual im-pugnó las decisiones tomadas en la asamblea de 27 de agosto de 1993, fundamentándose en que, al tomar los acuerdos, la Junta de Directores no cumplió con el criterio de la mayoría para su adopción, según lo establece el Re-glamento de Administración del Edificio. Al respecto adujo que posee una participación como dueño de un área pri-vada equivalente al 61.671% de la superficie del Condomi-nio y que, al no participar en la reunión, la suma de las participaciones correspondientes a los presentes sólo al-canzaba el 38.33% de participación en la totalidad del con-*323dominio; lo que, a su juicio, no configuraba la mayoría re-querida para que los acuerdos tomados fueran válidos.
Ambas partes solicitaron al tribunal que emitiera una sentencia sumaria a su favor: Galerías Ponceñas, en cuanto a su demanda de impugnación, y el Consejo de Ti-tulares, en cuanto a las restantes reclamaciones. Así las cosas, el tribunal de instancia emitió por separado una re-solución y dos (2) sentencias parciales. En la resolución determinó que procedía a consolidar la demanda de impug-nación con la reclamación de cobro de dinero, puesto que, a su juicio, para adjudicar ambas controversias debía deter-minar si Galerías Ponceñas estaba obligada a pagar el 57.652% en concepto de su participación en el segundo piso del edificio, de la suma de treinta y seis mil dólares ($36,000) anuales fijada por el Consejo de Titulares para el pago del mantenimiento de las áreas comunes. Además, en esta resolución expresó que era necesaria la presentación de prueba testifical para hacer las determinaciones de he-cho correspondientes. En vista de ello, el foro de instancia declaró no ha lugar la solicitud de las partes en cuanto a estas dos (2) reclamaciones.
Por su parte, en las sentencias parciales dicho foro con-sideró de forma separada las reclamaciones restantes. En cuanto a la acción confesoria de servidumbre, determinó que conforme surgía de los documentos presentados por las partes, el Consejo de Titulares había demostrado que, en efecto, se había constituido una servidumbre de paso a su favor en el predio de terreno perteneciente a Galerías Ponceñas.(4) En la otra sentencia adjudicó sumariamente *324la reclamación a favor del Consejo de Titulares, por lo que declaró nula la Cl. 9 de la escritura matriz del Condominio. (5)
Denegada una solicitud de reconsideración, Galerías Ponceñas acudió ante nos para que examinemos ambas sentencias parciales. En su escrito plantea que “[h]abiendo concluido [sic] el Tribunal de Primera Instancia que existía una controversia real en relación con la existencia o no de la deuda en la cuota de mantenimiento, ello tiene el efecto de afectar directamente las demás demandas radicadas”. Petición de revisión, pág. 4. Al respecto, plantea como único error:
Erró el tribunal recurrido al resolver que hay una controversia real sobre la existencia o no de deuda de pago de cuota de man-tenimiento y dicta sentencia sumaria a favor del recurrido cuya capacidad legal para demandar ha sido impugnada y está su-jeta a que se determine si existe o no deuda para justificar negarle el derecho a votar en la junta de Condómines [sic] a lo recurrentes. Id.
*325Oportunamente, ordenamos al Secretario de este Tribunal que expidiera el correspondiente mandamiento de re-visión dirigido al tribunal a quo. Eventualmente, las par-tes presentaron sus alegatos. Resolvemos.
I — i
En síntesis, Galerías Ponceñas alega que la ratificación de la presentación de las tres (3) reclamaciones en su contra efectuada en la asamblea de condominos de 27 de agosto de 1993 no fue realizada de acuerdo con el Regla-mento de Administración del Edificio, el cual requiere que los acuerdos del Consejo de Titulares sean aprobados me-diante el voto de una mayoría de los condominos, esto es, mediante ‘“el voto de por lo menos la mitad más uno de los titulares cuyos locales comerciales o áreas privadas a su vez representen el cincuenta y un por ciento de participa-ción en los elementos comunes”’. Art. V del Reglamento de Administración del Edificio, citado en la Demanda de im-pugnación, pág. 3.
Señala que al abandonar dicha reunión, y ya que posee un sesenta y un por ciento (61%) de las participaciones de los elementos comunes del edificio, el total de las partici-paciones correspondientes a los titulares presentes en la asamblea era menor al cincuenta por ciento (50%) del total de las participaciones del edificio. Por ello, afirma que cual-quier acuerdo allí tomado es nulo, puesto que las decisio-nes no cumplieron con el criterio de mayoría adoptado en el Reglamento de Administración del Edificio.
A la luz de lo anterior, aduce ante nos que debido a que la causa para su exclusión de la reunión fue la alegada deuda en concepto de las cuotas de mantenimiento, aspecto que según el foro de instancia está en controversia y “re-quiere el desfile de prueba testifical”, era improcedente ad-judicar mediante una sentencia sumaria las demás recla-maciones en su contra. Afirma que en la eventualidad de *326que se determinara que su exclusión de la reunión de rati-ficación fue infundada, todos los acuerdos allí tomados, in-cluyendo el propio acuerdo de ratificación de los procedi-mientos judiciales, carecerían de validez. Como resultado de lo anterior, su planteamiento de incapacidad legal de Rivera Chévere para demandarla prevalecería. Al respecto señala:
... asumamos que luego de escuchar la prueba el Tribunal de Primera Instancia concluye que efectivamente para agosto de 1993, Galerías Ponceñas, Inc. tenía derecho a votar en dicha reunión con su participación de 61% de la superficie de la tota-lidad de los condominios y el negarle dicho derecho al voto fue contrario, a lo establecido por el Reglamento y la Ley.
Esa conclusión, a su vez tendría el efecto de anular todas las decisiones tomadas por la Junta de Condómines en agosto de 1993, entre las cuales estaba la ratificación de las demandas radicadas [sic] en el Tribunal Superior de Puerto Rico, Sala de Ponce, ... ya que la mayoría de los condómines [sic] del Condo-minio Galerías Ponceñas no habrían autorizado la radicación [sic] de todas estas demandas. Petición de revisión, págs. 5-6.
A juicio de Galerías Ponceñas, en buena práctica judicial adjudicativa, el foro recurrido debió resolver previa-mente su demanda de impugnación y la controversia de hechos que ese foro alegó que existía en cuanto a la deuda, para determinar si su exclusión del proceso de votación en cuanto a la participación que adeudaba, según la Junta, fue correctamente efectuada.
De entrada es preciso aclarar que, aunque Galerías Ponceñas parece entender que ante nos tan sólo ha plan-teado un asunto meramente procesal, queda patente que toda su argumentación parte del supuesto de que, con-forme al ordenamiento jurídico que rige en materia de pro-piedad horizontal, un Presidente o funcionario de la Junta de Directores de un edificio sometido a este régimen está obligado a obtener el consentimiento de los titulares del condominio como condición previa para utilizar el cauce judicial en nombre del Consejo de Titulares. Atendamos esta interrogante.
*327rH h-1 f — (
La Ley de Propiedad Horizontal, Ley Núm. 104 de 23 de junio de 1958, según enmendada por la Ley Núm. 157 de 4 de junio de 1976 (31 L.P.R.A. secs. 1291 et seq.), establece un esquema de manejo y de administración de los edificios organizados a su amparo, en el cual el Consejo de Titulares es el “organismo supremo del régimen con personalidad jurídica ...”. Álvarez Figueredo v. González Lamela, 138 D.P.R. 958, 966 (1995). Constituye el cuerpo deliberativo y normativo encargado de tomar las decisiones de trascendencia para los condominos.
Distinto al Consejo de Titulares, el Director o la Junta de Directores, según sea el caso, constituye “el órgano ejecutivo de la comunidad de titulares”. Art. 38-D de la Ley de Propiedad Horizontal, 31 L.P.R.A. sec. 1293b-4. Su función básica es dirigir y supervisar “la gestión administrativa del edificio de acuerdo a las directrices contenidas en la escritura, en el Reglamento y en los acuerdos del Consejo de Titulares”. M.J. Godreau, El condominio: el régimen de propiedad horizontal en Puerto Rico, San Juan, Ed. Dictum, 1992, pág. 111. Es preciso advertir, sin embargo, que “[t]odas sus decisiones, e incluso el propio cargo como director, están sujetos a la voluntad del Consejo de Titulares”. íd.
Como puede apreciarse, en el esquema creado por la Ley de Propiedad Horizontal el Consejo de Titulares y la Junta de Directores son organismos distintos. Entre éstos, la personalidad jurídica la ostenta el Consejo de Titulares, no la Junta de Directores. Arce v. Caribbean Home Const. Corp., 108 D.P.R. 225 (1978). Esta personalidad jurídica capacita al Consejo de Titulares para instar acciones ante los tribunales dentro del ámbito de las atribuciones que la ley le confiere. En este contexto, “[l]a parte actora del colectivo será siempre el Consejo de Titulares, representado por quien la Ley faculte para hacerlo”. M.J. Godreau, Per-*328sonalidad jurídica, legitimación activa y propiedad horizontal: capacidad legal de la Junta de Directores y del Presidente para llevar acciones a nombre del condominio, 64 Rev. Jur. U.P.R. 481, 485 (1995) (en adelante Godreau, Personalidad Jurídica).
Queda claro, sin embargo, que la personalidad jurídica que ostenta el Consejo de Titulares y que lo capacita para instar procedimientos judiciales en su nombre no le otorga la facultad para demandar ni lo convierte en demandado en cualquier tipo de procedimiento en el que esté involucrado un titular del Condominio o algún asunto que pueda tener relación con éste. Como en toda acción presentada por una persona o entidad con personalidad jurídica, para que el Consejo de Titulares pueda comparecer ante los tribunales como entidad es preciso que esté legitimado para ello, ya sea porque la propia Ley de Propiedad Horizontal, como fuente primaria de legitimación, así lo disponga o porque se satisfacen los criterios jurídicos que al respecto hemos establecido. Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992); Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559 (1989). Sin embargo, la legitimación del organismo, si bien es una condición necesaria para acudir ante los tribunales, no resuelve la controversia en relación con si la Junta de Directores del Condominio o su Presidente necesitan obtener el consentimiento previo del Consejo de Titulares para acudir a los tribunales en representación de éste.
La Ley de Propiedad Horizontal nada dispone sobre este aspecto.(6) Tan sólo expresa que “[e]l Presidente [de la Junta de Directores] representará en juicio y fuera de él a *329la comunidad en los asuntos que la afecten”. Art. 38 de la ley, 31 L.P.R.A. sec. 1293b(a)(1).
En Cond. Prof. S.J. H. Centre v. P.R.F., Inc., 133 D.P.R. 488 (1993), consideramos una controversia similar a la que nos ocupa. Allí, al considerar la impugnación judicial de cierta reserva de derechos establecida en la escritura matriz del condominio professional San Juan Health Centre a favor del desarrollador del edificio, indicamos que, al instar la reclamación, el Presidente de la Junta de Directores del Condominio actuó en nombre del Consejo de Titulares. Indicamos que el hecho de que uno de los titulares no estuviera de acuerdo con el curso de acción judicial tomado por la Junta de Directores en nombre del Consejo de Titulares no equivalía a que la acción judicial no hubiese sido instada por el Consejo de Titulares por conducto del Presidente de la Junta. Expresamos, además, que la personalidad jurídica que ostenta el Consejo de Titulares lo capacita para “ejercer sus derechos, tomar ciertas determinaciones y a incurrir en obligaciones, incluso por encima de la voluntad individual de una minoría de sus miembros, siempre y cuando actúe conforme a la Ley y dentro del ámbito de sus finalidades”. Id. Véase, además, Consejo de Titulares v. Vargas, 101 D.P.R. 579, 587 (1973).
Luego de analizar las disposiciones de la Ley de Propiedad Horizontal, concluimos que las atribuciones conferidas por ley a la Junta de Directores
... implican necesariamente la facultad para acudir a los tribunales en representación de la comunidad de titulares con el fin de exigir el cumplimiento de las disposiciones de la Ley de Propiedad Horizontal respecto a los asuntos que afecten a aqué-lla y en relación a los cuales la misma decide actuar conforme la capacidad jurídica que se le reconoce para ello. (Enfasis suplido.) Cond. Prof. S.J. H. Centre v. P.R.F., Inc., supra, pág. 500.
Más tarde, en Junta Dir. Cond. Montebello v. Fernández, 136 D.P.R. 223 (1994), consideramos si era válida *330la acción de una Junta de Directores de un condominio de acudir a los tribunales para solicitar que se pusiera en vigor una orden administrativa del Departamento de Asun-tos del Consumidor (D.A.Co.). Al responder esta pregunta en la afirmativa, señalamos que la Ley de Propiedad Horizontal le confería a la Junta de Directores la facultad para velar por el cumplimiento de las normas relativas a los elementos comunes generales del inmueble, y expresa-mente la autorizaban a cumplir y hacer cumplir con las disposiciones de la propia Ley de Propiedad Horizontal y del Reglamento del edificio. En vista de ello, expresamos que tales deberes podían "razonablemente interpretarse como una autorización a recurrir a los tribunales”. Aunque en esa ocasión fue el cuerpo directivo del Consejo de Titu-lares quien tramitó el pleito judicial, la parte realmente concernida lo era el Consejo de Titulares, único órgano que posee personalidad jurídica y que en esa ocasión estaba legitimado para comparecer ante los tribunales. No obs-tante, en los casos anteriores no nos expresamos en térmi-nos de si un presidente de una junta de directores —o, en su defecto, el Director Ejecutivo— debe obtener el consen-timiento previo de los condominos para poder acudir al foro judicial en representación del Consejo de Titulares.
El profesor Michel Godreau se ha expresado sobre el tema que nos ocupa. A su juicio, requerirle a un presidente de una junta de directores una previa aprobación del Con-sejo de Titulares para instar un proceso judicial debe de-pender del tipo de acción judicial de que se trate. Godreau, Personalidad Jurídica, supra, pág. 495. Afirma que, aun-que la mejor práctica sería obtener el previo consenti-miento del Consejo de Titulares para incoar una acción, pueden surgir instancias en las cuales sea preciso acudir a los tribunales con premura, por lo que resulta enteramente razonable acudir al cauce judicial sin notificarlo a los condominos. No obstante, aconseja que en tales casos “la Junta o el Presidente deben actuar de acuerdo a [sic] las *331normas de razonabilidad y de sana administración y deci-dir el curso a seguir, procurando notificar al Consejo con la premura que el caso amerite”. Id.
Asimismo afirma que “[e]n todo caso ... el Presidente o la Junta, en su caso, deben procurar que el Consejo de Titulares ratifique su gestión”. Godreau, Personalidad Jurídica, supra, pág. 295.
En este contexto, y ante las múltiples y diversas situa-ciones que pueden surgir en el manejo de los asuntos de un edificio sometido al régimen de propiedad horizontal, Go-dreau plantea la alternativa siguiente:
... la mejor viabilización de los intereses del Régimen de Pro-piedad Horizontal se logra estableciendo una presunción iuris tantum de que la Junta o el Presidente del Condominio están autorizados por el Consejo de Titulares cuando incoan la acción a nombre del Consejo o cuando comparecen en defensa de éste. Como presunción rebatible debe estar sujeta a impugnación. Adviértase que esta presunción no derrota la necesidad de que el Presidente o la Junta obtengan el consentimiento del Consejo. Decir que la autorización es necesaria no significa que la acreditación de la misma constituya condición sine qua non para que el Presidente o la Junta puedan comparecer ante un tribunal. La función de la presunción es en realidad la de faci-litar las relaciones del Consejo frente a terceros. Sólo en los casos que la otra parte en la controversia cuestione con funda-mentos la ausencia de autorización consideraríamos necesario acreditar la misma. (Énfasis suplido y escolios omitidos.) Godreau, Personalidad Jurídica, supra, pág. 496.
Reconocemos que esta alternativa podría salvaguardar el poder del Consejo de Titulares, como organismo supremo del régimen, frente a la posibilidad de actuaciones de la Junta de Directores que no sean refrendadas por la mayoría de los titulares. Sin embargo, estimamos que una lectura del texto de la ley revela que la facultad del Presidente de la Junta de Directores de acudir a los tribunales sin el consentimiento previo del Consejo de Titulares está razonablemente implícito, al menos, en aquellas facultades que la ley le delega de forma expresa.
*332El Art. 38-D de la Ley de Propiedad Horizontal, 31 L.P.R.A. sec. 1293b-4, establece los deberes y las facultades del organismo ejecutivo de un condominio, ya sea un director o una junta de directores. Un análisis de estas facultades y deberes revela que en algunas de ellas el legislador claramente señaló que su cumplimiento efectivo requería la participación del Consejo de Titulares. Véase el Art. 38-D(b), (f) y (g) de la Ley de Propiedad Horizontal, 31 L.P.R.A. sec. 1293b-4(b), (f) y (g). En otras, el legislador no hizo tal salvedad. Así, por ejemplo, la facultad de cobrar a los titulares las cuotas, con las que deben contribuir a los gastos comunes, constituye una facultad conferida de forma expresa por el legislador al Director o a la Junta de Directores que no fue condicionada a la intervención oportuna del Consejo de Titulares.(7)
Tal distinción se fundamenta en la naturaleza de la fa-cultad conferida y en virtud de la agilidad que la Legisla-tura pretendió conferirle a la Junta de Directores en el descargo de los deberes impuestos. Por ello, y dada la re-gularidad con la que tales facultades deben realizarse, re-sulta perfectamente entendible que para ejercerlas no se requiera una previa intervención del Consejo de Titulares.
De igual forma, las múltiples situaciones que pueden surgir como parte de la administración de un edificio, que esté sujeto al régimen de propiedad horizontal, requiere que —de ordinario— la Junta de Directores tenga a su disposición aquellos mecanismos que hagan viable el cabal cumplimiento de sus deberes. Acudir al foro judicial para lograr el ejercicio efectivo de las facultades conferidas expresamente por ley y cuyo ejercicio no esté condicionado por el estatuto a la intervención del Consejo de Titulares, *333evidentemente es uno de esos mecanismos. En vista de lo anterior, resolvemos que el Director, o en su defecto el Pre-sidente de la Junta de Directores, no necesita obtener el consentimiento del Consejo de Titulares para acudir a los tribunales con el propósito de lograr el efectivo cumpli-miento de las facultades que la Ley de Propiedad Horizontal le confiere de forma expresa y cuyo cumplimiento no fue condicionado por la Asamblea Legislativa a intervención alguna del Consejo de Titulares. En este tipo de acciones, el Director o el Presidente de la Junta de Directores no necesitan la intervención oportuna del Consejo de Titula-res para que su gestión sea válida, siempre que la Junta lo autorice.
La norma que hoy establecemos es claramente consecuente con el principio de interpretación legislativa “que exige que los estatutos se interpreten tomando en consideración los fines que persigan y la política pública que los inspire”. Álvarez Figueredo v. González Lamela, supra, pág. 965. Véase, además, Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991). Sin embargo, un aspecto debe quedar claro. Como norma general, la presentación de una reclamación judicial en nombre del Consejo de Titulares conlleva gastos para el patrimonio de este organismo. Asimismo, pudiera ser que determinada gestión judicial que sea realizada como parte inherente del ejercicio de las facultades conferidas de forma expresa por ley, y que a juicio de la Junta de Directores amerite incurrir en los gastos que el litigio conlleva, no sea refrendada por la mayoría de los condominos. Por ello, lo resuelto hoy por este Tribunal no excluye el deber del Director y la Junta de Directores, según sea el caso, de informar a los condominos dentro de un período de tiempo razonable de la acción seguida.
Tampoco infringe el poder del Consejo de Titulares en los asuntos que le conciernen. Como cuerpo deliberativo supremo dentro del régimen de la horizontalidad, no es absoluta la determinación de acudir a los tribunales por *334parte del Director o del Presidente de la Junta de Directo-res para hacer efectivas las facultades que la Ley de Pro-piedad Horizontal les confiere expresamente. Esta queda siempre sujeta a la voluntad del Consejo de Titulares, or-ganismo que conserva el poder de utilizar aquellos meca-nismos que la propia Ley de Propiedad Horizontal y nues-tro ordenamiento jurídico les confiere para alterar el curso de acción seguido por el cuerpo directivo.
Por otro lado, en las instancias cuando el Presidente de la Junta de Directores considere apropiado acudir a los tribunales en representación del Consejo de Titulares en relación con asuntos que la Ley de Propiedad Horizontal no le ha delegado de forma expresa, estimamos que es prudente la intervención oportuna del Consejo de Titulares. No obstante, dada la diversidad de situaciones que pudieran ameritar recurrir al cauce judicial para proteger los intereses del Consejo de Titulares, así como la premura con la que en ocasiones se debe actuar, estimamos la viabilidad de canalizar la necesidad de esta intervención adoptando la propuesta del profesor Godreau. En este sentido, en los casos en que la gestión judicial no es realizada como consecuencia del ejercicio de facultades o de deberes impuestos de forma expresa al Presidente o a la Junta de Directores, operará una presunción rebatible a favor del Presidente de la Junta de Directores en términos de que se encuentra autorizado para acudir a los tribunales en representación del Consejo de Titulares. Si la parte adversa logra controvertir tal presunción con fundamentos, compete al Presidente o a la Junta de Directores demostrar al tribunal que posee la autorización necesaria en este tipo de acciones, ya sea demostrando que el Consejo de Titulares prestó previamente su consentimiento u obteniendo la ratificación de su actuación dentro de un período de tiempo razonable. Véanse: Regla 15.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Ríos Rosario v. Vidal Ramos, 134 D.P.R. 3 (1993). De esta forma, se brinda una flexibilidad a la ges-*335tión directiva del cuerpo administrativo de los condomi-nios, a la vez que se minimiza la posibilidad de actuaciones arbitrarias de su parte.
Ahora bien, a la luz de todo lo anterior: ¿estaba facul-tado el Presidente de la Junta para instar las acciones que son objeto de revisión y que el tribunal de instancia adju-dicó mediante sentencia sumaria? Examinemos las recla-maciones que fueron adjudicadas sumariamente y que son objeto del recurso de autos.
IV
En la acción confesoria de servidumbre el Consejo de Titulares reclamó la constitución de una servidumbre de paso en un predio de terreno colindante con el Condominio y que pertenece a Galerías Ponceñas. Se trata de un predio de terreno que no forma parte del Condominio.
Según lo antes resuelto, el Presidente de la Junta de Directores posee la facultad para acudir al cauce judicial para cumplir con aquellas facultades y deberes que la Ley de Propiedad Horizontal o el Reglamento de Administración del Edificio le han conferido expresamente. La acción confesoria de servidumbre no es enmarcable dentro de alguna de estas facultades. No nos parece que sea una gestión meramente administrativa o de buen gobierno. Véase el Art. 38-D(a) de la Ley de Propiedad Horizontal, 31 L.P.R.A. sec. 1293b-4(a). Tampoco parece ser una medida requerida para la conservación del inmueble, aunque de serlo, el texto del Art. 38-D(g) de la citada ley, supra, sugiere que se requiera la intervención del Consejo de Titulares.(8)
*336Por otro lado, de los autos tampoco surge que tal facul-tad le haya sido conferida a la Junta por el Consejo de Titulares en su Reglamento de Administración. En vista de ello, estimamos que la presentación de la acción confesoria de servidumbre requería la intervención oportuna del Con-sejo de Titulares.
En el caso de autos no medió una intervención previa de ese organismo. No obstante, al acudir a los tribunales y ser cuestionada la capacidad del Presidente para así obrar, co-rrespondía a éste demostrar al tribunal que el Consejo de Titulares refrendaba ese proceder. Uno de los medios que tenía a su disposición para ello era obteniendo la ratifica-ción de su actuación por parte del Consejo de Titulares.
Esta parece ser la situación ocurrida en el caso de autos. Una vez Galerías Ponceñas planteó como defensa afirma-tiva la incapacidad legal del Presidente de la Junta de Directores para instar la reclamación, fue convocada una asamblea de condominos para la ratificación de la gestión del Presidente de la Junta. No obstante, los acuerdos to-mados en esa asamblea fueron impugnados por Galerías Ponceñas y hasta el momento dicha impugnación no ha sido adjudicada por el foro de instancia. Por ello, y ante el hecho de que la acción confesoria de servidumbre no puede ser concebida como parte del ejercicio de facultades expre-samente conferidas por ley al Presidente o a la Junta de Directores, estimamos que en buena práctica judicial el foro de instancia debió considerar inicialmente la contro-versia sobre la facultad que tenía el Presidente de la Junta para instar esa reclamación y, una vez evaluada tal facul-tad, debía proceder a adjudicarla.
No tenemos ante nos una copia del acta de la asamblea-de 27 de agosto de 1993, en la cual se detallen los acuerdos tomados por el Consejo de Titulares. Tampoco tenemos el expediente de los casos pendientes ante el foro de instan-cia, de forma que podamos evaluar a cabalidad la proce-dencia de los planteamientos de Galerías Ponceñas. En *337vista de ello, corresponde revocar esta sentencia y devolver el caso al tribunal de instancia para que, luego de adjudi-car la demanda de impugnación, ese foro resuelva la pro-cedencia de la acción confesoria de servidumbre. Véase Álvarez Figueredo v. González Lamela, supra (en donde devolvimos el caso al foro de instancia para determinar si un acuerdo de sobreelevación había sido adoptado por unanimidad).
La sentencia sumaria parcial en la que el foro de instan-cia resolvió que la Cl. 9 de la escritura matriz del Condo-minio es nula, requiere hacer el mismo análisis.
V
La Ley de Propiedad Horizontal establece que los acuerdos del Consejo de Titulares estarán subordinados a la propia Ley de Propiedad Horizontal, a las disposiciones del Reglamento de Administración que adopte y a lo preceptuado en la escritura matriz. La escritura matriz constituye, así, una de las fuentes que rigen la conducta del Consejo de Titulares y cuyas disposiciones esté obligado a obedecer. El sitial preferente de la escritura matriz dentro del régimen de la horizontalidad también queda manifestado en la Ley de Propiedad Horizontal, al ésta establecer que cualquier alteración al uso de un apartamento, según fijado en ella, tan sólo podrá ser efectuada mediando el voto unánime del Consejo de Titulares. Art. 2 de la Ley de Propiedad Horizontal, 31 L.P.R.A. see. 1291.(9) Por lo anterior, de ordinario constituiría un contrasentido *338que se le reconociera a la Junta de Directores la facultad de acudir a los tribunales para solicitar un remedio que tenga el efecto de enmendar el Reglamento de Administra-ción o la Escritura Matriz sin el consentimiento del Con-sejo de Titulares, único cuerpo con capacidad en ley para alterarlos. Más aún, cuando una acción de esta naturaleza es instada para cuestionar de forma específica el Regla-mento de Administración o la escritura matriz, cuyas dis-posiciones la Ley de Propiedad Horizontal impone al Pre-sidente el deber de cumplir y hacer cumplir. Véase Godreau, Personalidad Jurídica, supra, pág. 497.
Sin embargo, estas fuentes del régimen de propiedad horizontal no tienen la misma jerarquía entre sí. De entre ellas, la Ley de Propiedad Horizontal posee primacía, por lo que cualquier disposición claramente contraria a sus disposiciones que contenga la escritura matriz o el Reglamento de Administración sería nula. Por tal razón, cuando la Ley de Propiedad Horizontal impone a la Junta de Directores el deber de “[c]umplir y hacer cumplir las disposiciones de esta ley, del reglamento y los acuerdos del Consejo de Titulares”, Art. 38-D(i) de la Ley de Propiedad Horizontal, 31 L.P.R.A. sec. 1293b-4(i), le impone a ese cuerpo directivo la expresa obligación de velar por que aún las disposiciones de la escritura matriz y del Reglamento de Administración sean consecuentes con la Ley de Propiedad Horizontal.
De este claro deber impuesto sobre la Junta de Directo-res se deriva la facultad que ese organismo y su Presidente poseen para acudir a los tribunales para vindicar lo pre-ceptuado en la Ley de Propiedad Horizontal. Estimamos que para así obrar, el Presidente de la Junta de Directores del Condominio Galerías Ponceñas no requería el consen-timiento previo del Consejo de Titulares. Por ello, no erró el foro de instancia al adjudicar sumariamente la acción de nulidad de la cláusula de la escritura matriz en disputa, sin previamente resolver la demanda de impugnación ins-*339tada por Galerias Ponceñas. Tal adjudicación no era nece-saria para resolver sumariamente este caso, ya que el Pre-sidente de la Junta de Directores del Condominio podía acudir al tribunal en representación del Consejo de Titula-res para instar una acción en la cual “se cuestiona[ba] la validez de una cláusula de la Escritura Matriz, que se alega[ba] viola[ba] precisamente la Ley de Propiedad Horizontal”. Cond. Prof. S.J. H. Centre v. P.R.F., Inc., supra, pág. 500.
La eventual reunión realizada por el Consejo de Titula-res, en la que se discutió la presentación de la demanda, constituyó una notificación adecuada a los condominos so-bre la acción judicial tomada por la Junta de Directores. No surge de los autos que alguno de los miembros, con excepción del representante de Galerías Ponceñas, se opu-siera al curso de acción seguido.
En vista de lo anterior, y por el hecho de que para con-siderar este señalamiento de error no es necesario conside-rar la validez de los fundamentos de derecho esbozados por el foro de instancia para resolver que la referida cláusula era nula, confirmamos la sentencia sumaria parcial que al respecto emitió ese foro.
VI
La decisión que hoy tomamos requiere que se devuelva el caso al foro de instancia para procedimientos ulteriores. Sin embargo, debemos aclarar varios aspectos que deben guiar la adjudicación final que eventualmente realice el tribunal recurrido.
El Consejo de Titulares del Condominio instó tres (3) reclamaciones judiciales contra Galerías Ponceñas. En una de ellas se le exigió el cumplimiento de su obligación de pagar las cuotas de mantenimiento; en otra, se solicitó al tribunal la imposición de un gravamen sobre un predio de terreno de su pertenencia, lo que en última instancia la *340coloca en posición de reconocer sobre su patrimonio dere-chos reales a favor terceros, y en la restante se solicitó al tribunal que declarara nula cierta reserva de derechos con-tenida a su favor en la escritura matriz.
Según surge de los autos, el único titular que se ha opuesto a la presentación de las tres (3) reclamaciones y que, además, reclama su participación en la asamblea que al respecto fue realizada, es la recurrente Galerías Ponceñas. Esta, por su parte, nos plantea que para excluir a una persona de las votaciones en una asamblea de con-dominos habría que obtener una orden judicial previa para lo cual, a su vez, habría que realizar una asamblea en la que una mayoría de titulares, poseedora de más del cin-cuenta y un por ciento (51%) de participaciones en el edi-ficio, refrende tal proceder. Según este esquema, lo que pa-rece ser un simple ejercicio democrático en el seno del Consejo de Titulares se convierte en un ejercicio fútil cuando el titular contra el cual el Consejo de Titulares pre-tende dirigir la acción judicial es el único poseedor de más del cincuenta y un por ciento (51%) de las participaciones del edificio, y al pretender participar en esa votación, actúa de forma contraria al principio de buena fe. No podemos refrendar esta posición.
Como se sabe, es un principio del derecho de profundo arraigo dentro de nuestro ordenamiento jurídico que las personas deben obrar conforme a la buena fe en el ejercicio de los derechos y privilegios que les son reconocidos. Véase Art. 1210 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 3375. Véanse, además, Arts. 1042, 1043, 1049, 1051 y 1054 (31 L.P.R.A. secs. 2992, 2993, 3013, 3015 y 3018). Este principio constituye un criterio de conducta derivado de imperativos éticos socialmente existentes, Arthur Young & Co. v. Vega III, 136 D.P.R. 157 (1994); Levy v. Aut. Edif. Públicos, 135 D.P.R. 382 (1994), que trasciende la esfera contractual. M.J. Godreau Robles, Lealtad y Buena Fe Contractual, 58 Rev. Jur. U.P.R. 367 (1989).
*341De igual forma, nuestro ordenamiento jurídico impone a las personas el deber de dar un fiel cumplimiento a las obligaciones en las que incurren. Ambos son principios ju-rídicos estrechamente vinculados que matizan todo nues-tro esquema jurídico.
Si validáramos la posición de Galerías Ponceñas nos en-contraríamos ante la situación de que, en casos como el de autos, un titular poseedor de más del cincuenta y un por ciento (51%) del total de las participaciones en un condo-minio se abrogaría un poder de veto en las deliberaciones que lo afectan directamente. Esto equivaldría a dejar al arbitrio del deudor el cumplimiento de sus obligaciones. Véase Art. 1068 del Código Civil, 31 L.P.R.A. see. 3043. Equivaldría a sostener una posición que viola el principio de buena fe en el cumplimiento de las obligaciones que socava el espíritu de rectitud que debe imperar en el pro-ceso deliberativo del Consejo de Titulares. Además, impli-caría refrendar un flagrante abuso del derecho por parte del titular o titulares que, para incumplir con sus obliga-ciones, puedan impedir que el Consejo de Titulares inicie procedimientos judiciales en su contra para proteger los intereses de los restantes condominos. Véase C. Campos Cruz, Consideraciones en torno a la aplicación de la doc-trina del abuso del derecho en el ámbito de la propiedad horizontal, 63 Rev. Jur. U.P.R. 887 (1994).
En consecuencia, resolvemos que en situaciones como la de autos, en las que un titular posee una participación mayoritaria en los elementos comunes y, a su vez, pretende ejercer sus derechos como titular en una forma que constituye un claro abuso de derecho, la Junta de Directores está facultada para excluirlo de las votaciones que realice para obtener el consentimiento del Consejo de Titulares para instar procedimientos judiciales en su contra y para excluir su participación en los elementos comunes del edificio en el cómputo que se realiza para determinar la concurrencia de mayoría, según ésta es definida en la Ley *342de Propiedad Horizontal y en el Reglamento de Administración. Este proceder evitaría que, en circunstan-cias como la de autos, una actuación abusiva por parte de un titular impida que el Consejo de Titulares actúe según sus mejores intereses.
Lo anterior nos convence de que en el caso de auto Ga-lerías Ponceñas debe ser excluida de la votación, en la cual se buscaba ratificar la actuación de acudir ante los tribu-nales en una acción confesoria de servidumbre en su contra, y su participación en los elementos comunes no debe ser considerada en la determinación de si se satisfizo el criterio de mayoría adoptado en el reglamento del edificio. Considerar su participación, constituiría conferirle poder de veto a esa gestión de una forma claramente abusiva, lo que impediría que el Consejo de Titulares pudiera recla-mar ante los tribunales un derecho que —de ordinario— cualquier otra persona natural o jurídica podría reclamar. Se trata de una actuación que infringe el principio de buena fe, más aún cuando una de las alegaciones que se ha hecho en el foro de instancia es que Galerías Ponceñas adeuda dinero al Consejo de Titulares en concepto de cuo-tas de mantenimiento.
VII
Por los fundamentos que anteceden, revocamos la sen-tencia sumaria parcial en la que el foro de instancia deter-minó que el Condominio Galerías Ponceñas era poseedor de una servidumbre de paso sobre un predio de terreno perte-neciente a la corporación Galerías Ponceñas, y confirma-mos la sentencia sumaria parcial en la que declaró nula la Cl. 9 de la escritura matriz del Condominio. El foro de instancia, además, procederá a adjudicar la acción confe-soria de servidumbre en conformidad con lo aquí resuelto.
El Juez Asociado Señor Rebollo López concurrió sin opi-*343nión escrita. El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita. El Juez Asociado Señor Corrada Del Río no intervino.

 La referida cláusula establece una reserva de derechos a favor de la recu-rrente, Galería Ponceñas Incorporado, en cuanto a lo siguiente:
“ ‘(A) El derecho de superficie y de espacio aéreo sobre el “CONDOMINIO GA-LERIAS PONCEÑAS”, al igual que se reserva el derecho de uso de los cimientos y paredes maestras del edificio, troncales principales, (sic) para agua, electricidad, alcantarillado y todas aquellas facilidades necesarias para la construcción en el fu-turo de aquellas plantas adicionales sobre el edificio que le sea permitido a tenor con la Reglamentación de la Administración de Reglamentos y Permisos de Puerto Rico (ARPE) a tales efectos;
“ ‘(B) El derecho de utilizar el corredor o pasillo en la planta baja así como la franja de terreno cubierta de cemento en la parte posterior del edificio, identificadas en el Plano de Inscripción como “Common Hallway” y “Rear Patio” respectivamente, para dar acceso a cualquier edificación que en el futuro le sea permitido construir por la Administración de Reglamentos y Permisos (ARPE);
“ ‘(C) El derecho de construir un nuevo edificio o hacer mejoras en la franja de terreno cubierta de cemento en la planta baja del edificio, e identificada en el Plano de Inscripción como “Rear Patio”, que en un futuro le sea permitido construir por la Administración de Reglamentos y Permisos (ARPE).’” Citado de Sentencia del Tribunal Superior de 14 de diciembre de 1994, págs. 2-3.


 Con ese fin, transcribió algunas de las respuestas dadas por Rivera Chévere a un interrogatorio que le había cursado. Específicamente, éste respondió a la pre-gunta 7 lo siguiente: “El Consejo de Titulares no fue convocado a una reunión para discutir los hechos alegados en las demandas radicadas con los números JCD-93-0004; JAC-93-0013 y JAC-93-0014”.


 Los referidos artículos establecen lo siguiente:
Art. I:
“Se adopta este Reglamento de conformidad con las disposiciones de la ley nú-mero ciento cuatro (104) de veinticinco de junio de mil novecientos cincuenta y ocho, según enmendada por la ley número ciento cincuenta y siete (157) de cuatro de junio de mil novecientos setenta y seis, ley de Propiedad Horizontal y quedará sujeto a todas las disposiciones de dichas leyes ...”
Art. II:
“Todos los dueños de los locales comerciales o áreas privadas o existentes ac-tualmente en dicha propiedad o que advinieran dueños en el futuro, arrendatarios, futuros arrendatarios, o sus empleados y cualquier otra persona que residan [sic] en ellos o los utiücen quedan sujetos y obligados por este Reglamento ...”
*322Art. III:
“Los titulares de los locales comerciales o áreas privadas constituirán la junta de Administración a la cual corresponderá tomar acuerdos pertinentes a la adminis-tración del edificio, tales como fijación del presupuesto de gastos
Art. V:
“Los acuerdos de la Junta de Administración se adoptarán por mayoría, esto es, con el voto de por lo menos la mitad más uno de los titulares cuyos locales comercia-les o áreas privadas a su vez representen el cincuenta y un por ciento de participa-ción en los elementos comunes ....”


 Es preciso destacar que en la sentencia en la cual fue adjudicada la acción confesoria de servidumbre, el tribunal de instancia hizo referencia a una resolución previa en la que otro magistrado había declarado no ha lugar una solicitud de sen-tencia sumaria de Galerías Ponceñas Incorporado, amparada en la incapacidad legal del Presidente de la Junta de Directores del Condominio para instar la reclamación. Véase el Apéndice de la Petición de certiorari, pág. 91. La resolución aludida con-cluyó que el planteamiento de Galerías Ponceñas era inmeritorio porque el Consejo de Titulares del Condominio ratificó la gestión de su Presidente en la asamblea realizada el 27 de agosto de 1993.
*324Advertimos que, en esta resolución, el tribunal de instancia adjudicó sólo el planteamiento de la alegada incapacidad legal del señor Rivera Chévere para instar las reclamaciones iniciales contra Galerías Ponceñas Incorporado, aspecto que fue traído por ésta mediante una moción de sentencia sumaria. Esta resolución no adju-dicó el planteamiento de Galerías Ponceñas Incorporado, señalado en la demanda de impugnación presentada el 10 de octubre de 1993, en términos de que los acuerdos tomados en la reunión de 27 de agosto no eran válidos por la reunión no haber cumplido con el criterio de mayoría que establece el reglamento del Condominio. Esta controversia fue la que el foro de instancia señaló que ameritaba ser conside-rada de forma consolidada con la reclamación para el cobro de dinero y que aún resta por resolver.


 Debemos aclarar que las sentencias recurridas no se denominan sentencias parciales. Sin embargo, queda claro que el foro de instancia consolidó las tres (3) reclamaciones instadas por el Consejo de Titulares. De este modo, cualquier adjudi-cación final de cualesquiera de estas reclamaciones constituiría una sentencia par-cial, cuya finalidad estaba sujeta a que se cumpliera con lo dispuesto en la Regla 43.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III. En este extremo, el juez de instancia debía concluir expresamente que no existía razón alguna que impidiera adjudicar de forma final la reclamación, y ordenar expresamente la notificación de la sentencia parcial. Hemos examinado detenidamente las sentencias parciales recurridas. Aun-que en ellas el Juez del tribunal de instancia omitió expresar que no había razón alguna que impidiera la adjudicación de forma final de ambas reclamaciones, esta omisión, aunque incide sobre la finalidad de ambas sentencias parciales, no altera la jurisdicción que posee este Tribunal sobre el recurso. Véase Asociación De Propietarios v. Santa Bárbara Co., 112 D.P.R. 33 (1982).


 Debemos advertir que no estamos considerando la facultad de alguno de los condóminos para instar procesos judiciales en su carácter personal. Tan sólo consi-deramos la validez de acudir al foro judicial por parte del Director o de la Junta de Directores a través de su Presidente, en representación del Consejo de Titulares de un condominio.


 El Art. 38-D(d) de la Ley de Propiedad Horizontal establece que será facultad del Director o, en su defecto, de la Junta de Directores: “Cobrar a los titulares las cantidades con que deben contribuir a los gastos comunes y realizar los demás cobros y pagos que sean necesarios, extendiendo los correspondientes recibos y cheques.” 31 L.P.R.A. sec. 1293b-4(d).


 El referido artículo dispone que será deber del Director o de la Junta de Directores: “[a]tender a la conservación del inmueble y disponer de las reparaciones ordinarias y en cuanto a las extraordinarias, adoptar las medidas necesarias dando inmediata cuenta al Consejo.” 31 L.P.R.A. sec. 1293b-4(g).


 El Art. 2 de la Ley de Propiedad Horizontal, 31 L.P.R.A. sec. 1291, fue en-mendado por la Ley Núm. 153 de 11 de agosto de 1995, la cual, entre otras cosas, alteró este requisito para sólo requerir el voto de por lo menos setenta y cinco por ciento (75%) de los titulares que, a su vez, representen el setenta y cinco por ciento (75%) de los elementos comunes. Sin embargo, esta ley fue derogada por la Ley Núm. 43 de 21 de mayo de 1996 (31 L.P.R.A. sees. 1291, 1291i, 12911, 1291n, 1291p, 1292i-1292j, 1293a-1293e, 1293e y 1293h-i), lo que tuvo el efecto de restablecer el estado de derecho anterior y, por ende, de restablecer el requisito de unanimidad para realizar la referida alteración.